Title: To Thomas Jefferson from David Humphreys, 28 October 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 28 Oct. 1791. He calls TJ’s attention to the following extracts from a 22 Aug. 1791 letter from Captain [Richard] O’Bryen in Algiers to a commercial house here.
Washington has drawn Congress’ attention to their plight, but the American captives in Algiers are still in slavery and have no assurance of regaining their freedom. Nevertheless he is confident that Congress will instruct “their ambassadors or Agents in Europe” to effect the captives’ release.—On 25 July the Spanish clergy freed two “public Slaves” in return for the payment of a ransom of 2,700 dollars to the new Dey of Algiers—2,300 dollars less than the ransom demanded by his predecessor. The present Dey is willing to ransom all current slaves but hopes that his cruisers will capture others. The Dey’s moderation with respect to ransom is probably calculated to lessen the dread of seamen at the prospect of capture by Algerine corsairs. If anyone in Algiers had been authorized to redeem the thirteen remaining American captives, they could have been freed for less than has been hitherto demanded for their ransom. A review of past efforts to redeem the captives and conclude peace with Algiers is necessary for appraising present prospects of achieving these goals.
Mr. Lamb made a regular bargain with the Regency for our release for 16800 Sequins but he failed to keep his word. Messrs. Bushara & Dininio negotiated our ransom for 16525 Sequins, and to make the agreement official, they had the bargain recorded in the Regency Books, a precaution he thinks carries little weight with the present Dey.—“It is a matter of indifference to the Algerines whether those persons that have had our redemption ascertained  were empowered by Congress, the Ambassadors in Europe, or their Agents. The Algerines well-knowing that any enquiries that are made proceed from some American in Office that has been empowered by the fountain head.—Monsr. Parret being authorised by Monsr. Cathalan of Marseilles to sound the Regency relative to a peace with America and to ascertain in a faint manner our redemption: the Regency well knew that these orders to make these enquiries came originally from Congress. For common sense will dictate to any rational Being that no Persons particularly in Algiers would propose any thing relative to the making of a peace without first being empowered by some superior Authority: and of course every thing that has been said or done by Mr. Lamb, Bushara and Dininio, and lastly by Monsr. Parret, this Regency considers that all originated in Congress.—I will now tell you candidly, Sirs, that all these enquiries that have been made relative to the peace and towards our release have been in general prejudicial to the U.S. It shews the enemies of America the views and weakness of our American Government; and whoever is authorised or empowered to come to Algiers should be fully empowered so as to bribe or palm the Algerine Ministry. And if peace can be obtained, it may nearly be concluded in a few days: or fully empower some person to act so as to lay the foundation of the peace and after the principal points are arranged, then let the American Ambassador come and put a finishing hand to the negociation.—A Person high in Office (Vice President) wrote us five years ago that our redemption concerned the peace. He will now find that the peace concerns our redemption: for would any one that knows any thing of this Country suppose that the sum asked for our release would be an inducement to this Regency to make a peace with the U.S. And as our redemption has been three different times ascertained and so many uncustomary enquiries made and so often talked of to the Algerine Ministry; the present Dey, then prime Minister, has said, that if the Americans did not keep to their word and agreement on this affair, that there was no great dependence to be put upon them in affairs of more importance.—I assure you, Sirs, that the favorable opinion we have always tried to imbibe in those people seems to be rapidly on the decline: There have been so many enquiries and such shuffling work and all come to nothing. And I have my fears, that those favorable opportunities that the U.S. had of making a peace with this dreaded and respected Regency are irrecoverably lost.—Should the Portuguese try to obtain a peace with the Regency and succeed, the Algerines will have all the Atlantic Ocean free to cruze in, and then, Sirs, what would be the fatal consequences to the American Commerce, what would be the alarm?—The U.S., in my opinion, may obtain a peace with this Regency for the sum of 60 or 70 thousand pounds Sterlg: that is if the affair is well managed and our redemption and all expences included. That is, if the affair is well managed and by giving maritime Stores and a few light Cruisers, it would not cost 100,000 Dollars. Any peace bought with Money is by no means on a sure and lasting basis: for those people only think of the money, while counting it into the Treasury and by paying every two years. A certain quantity of Tar, Pitch, Turpentine, Masts, Plank and Scantling would be the only means of keeping a peace, for it is not the sum given for the peace that those people consider, it is the annual Tribute they receive that secures the peace.”
Mahomet Pashaw, Dey of Algiers, died on 12 July and was immediately succeeded by the prime minister, Hassan Pashaw. The new Dey soon renewed  peace with all the powers represented in Algiers save Spain, informing the Spanish consul that he would renew no peace with Spain until the problem of Oran was settled. Spain has decided to relinquish Oran to Algiers and has instructed the governor of Oran to notify the Bey of Mascara of this decision.—It is impossible to conclude peace between Algiers and the U.S. through “the present Channel of Marseilles … as all that are concerned in the affair are Agents and Creatures of the Chamber of Commerce of Marseilles … and the French will never help the U.S. to be a Sharer of those valuable branches of Mediterranean Commerce.”—He has been obliged to become indebted to Jews in Algiers in order to buy the necessaries of life and hopes that the U.S. ambassador to Lisbon will honor him and his fellow captives with a few lines. Humphreys has been thus copious in quoting from this letter to give TJ an accurate account of the most recent intelligence from Algiers. He has instructed the commercial house mentioned above to inform Captain O’Bryen that the American minister in Lisbon has nothing to say respecting the redemption of the captives and thinks it would be unwise for him to correspond with them but that measures are being taken by an American in Spain to pay their debts and provide for their subsistence. He plans to write again to William Carmichael about subsistence for the captives and to find some other channel of relief for them in the event Carmichael fails to send a timely reply.—The arrival of a Russian courier from Petersburgh has occasioned speculation that the Empress wants to borrow money from the Queen. Barclay is ready to depart but has not been able to find passage for Gibraltar.—P.S. He is unable to explain why he failed to receive any newspaper by the English packet.
